       Case 2:20-cv-02470-WBS-JDP Document 17 Filed 12/29/20 Page 1 of 21




 1 Gregory J. Glaser (SBN 226706)
   4399 Buckboard Drive, Box 423
 2 Copperopolis, CA 95228
 3 Ph. (925) 642-6651
   Fx. (209) 729-4557
 4 greg@gregglaser.com
 5 Ray L. Flores II (SBN 233643)
   11622 El Camino Real Suite 100
 6
   San Diego, CA 92130
 7 Ph. (858) 367-0397
   Fx. (888) 336-4037
 8 rayfloreslaw@gmail.com
 9 Attorneys for Petitioners
10
11

12
                       UNITED STATES DISTRICT COURT OF CALIFORNIA
13
                                 EASTERN DISTRICT - SACRAMENTO
14
     Joy Garner, individually and on behalf of The      )   Case No.: 2:20−CV−02470−WBS−JDP
15
     Control Group; Joy Elisse Garner, individually )
     and as parent of J.S. and F.G.; Evan Glasco,       )
16                                                      )
     individually and as parent of F.G.; Traci Music, )     DECLARATION OF LETRINH HOANG, DO
17   individually and as parent of K.M. and J.S.,           IN SUPPORT OF MOTION FOR
                                                        )   PRELIMINARY INJUNCTION, OR IN THE
     Michael Harris, individually and as parent of S.H.,)   ALTERNATIVE REQUEST FOR ORDER TO
18   Nicole Harris, individually and as parent of S.H., )   SHOW CAUSE
                                                        )
19                                                      )
                                 Petitioners,           )
20                                                      )
                                                        )   Date:        February 22, 2021
21          v.                                          )   Time:        1:30 PM
                                                        )   Courtroom:   5
22   DONALD JOHN TRUMP, in his official capacity )
                                                            Judge:       William B. Shubb
     as PRESIDENT OF THE UNITED STATES OF )
23   AMERICA,                                           )
                                                        )
24                                                      )
                                Respondent.             )
25                                                      )
                                                        )
26                                                      )
                                                        )
27                                                      )
                                                        )
28
                          DR. HOANG DECLARATION ISO PRELIMINARY INJUNCTION
      Case 2:20-cv-02470-WBS-JDP Document 17 Filed 12/29/20 Page 2 of 21



 1                                     LeTrinh Hoang, DO Declaration
 2 I, LeTrinh Hoang, DO, hereby declare:
 3          1. I am a California licensed physician with a private clinical practice in Arcadia, California.
 4 My focus is pediatrics.
 5 Professional Background & Medical Focus
 6          2. I attended the University of California at Riverside I attended the University of California
 7 at Riverside with a B.S. in biology (4 years). I attended the University of New England, College of
 8 Osteopathic Medicine (4 years).
 9          3. I trained in pediatrics at Loma Linda Children's Hospital (3 years). I've spent over 10
10 years studying and approximately 20 years in practice. Attached as Exhibit A is a true and correct
11 copy of my Curriculum Vitae showcasing my extensive experience as a physician: teaching,

12 speaking, writing, certifications and professional memberships. On the basis of my education and
13 experience, I am qualified to provide the professional opinion in this declaration.
14          4. The true measure of health is how few medicines a patient is on. But after graduating
15 from my MD/allopathic training program, I went out into the real world and was horribly
16 disappointed. Overall, the children were not getting better and healing. They were continually
17 getting sick and returning for pharmaceutical treatment. I was seeing the same illnesses over and
18 over again and I kept having to write the same prescriptions over and over again. What I was
19 conventionally trained to do was not consistent with my philosophy of pediatric health and

20 wellness. My philosophy of a healthy child is one that doesn’t get sick, or perhaps only gets mildly
21 sick once a year (i.e, to properly exercise the immune system), one who doesn’t need to see a
22 specialist routinely and go to multiple doctors.
23          5. In my practice today, I see a sick child and I “clean them up.” If I do a good job, parents
24 see a calmer, happier child that doesn’t need any medications.
25          6. As a pediatrician, I like spending time with my patients and their parents, the old
26 fashioned way. I like figuring out the problems of the patient and the why.
27          7. I also treat adults for chronic pain. I love this practice. I get amazing results now that I
28 have helped photographically document.
                                                    -1-
                                           DR. HOANG DECLARATION
      Case 2:20-cv-02470-WBS-JDP Document 17 Filed 12/29/20 Page 3 of 21



 1          8. I love what I do because I enjoy treating the complicated cases. These are the patients
 2 who have "tried everything" and where "all the tests are negative". These truly are the medical
 3 mysteries that most doctors brush aside as "in your head." Or if they believe you really have the
 4 symptoms and they don't have the answers, then you are left to "cope and deal" with the pain.
 5 Clinically Evaluating Vaccinated versus Unvaccinated
 6          9. Through my work, I have learned to identify and treat injuries related to vaccination. I
 7 have observed that unvaccinated individuals are exponentially healthier than vaccinated. In
 8 particular, families that approach health the way that nature intended (i.e., foregoing vaccination,
 9 minimizing medical intervention, promoting breastfeeding) are the healthiest (i.e, quick recovery if
10 they get sick) because they are most likely to have properly functioning immune systems. The
11 immune system is undeveloped in newborns, so early vaccination is stoking a system that should be

12 quiescent. Vaccination triggers autoimmune issues, allergies, and the like through a series of
13 immune system mechanisms.
14          10.    Vaccinated individuals are at much higher risk of recurring infections (i.e., ear
15 infections, colds, flus, etc). The conventional “cure” for some of these recurring vaccine-related
16 injuries is antibiotics, which then leads to a vicious cycle of dependence on vaccines and antibiotics
17 to “help” the immune system. By contrast, the unvaccinated as a group are exponentially less likely
18 to enter that vicious cycle because they have retained their naturally functioning immune systems.
19 Vaccine-Induced Herd Immunity Theory

20          11.    As stated in Petitioners’ requests for judicial notice, herd immunity is a “theory
21 regarding the proportion of subjects with immunity in a given population.” See John T, et al (2000).
22 Herd Immunity and Herd Effect: New Insights and Definitions. J Epidemiol 16(7):601-6. doi:
23 10.1023/a:1007626510002. https://pubmed.ncbi.nlm.nih.gov/11078115/
24          12.    If the vaccine-induced herd immunity theory was sound, the many outbreaks and
25 transmissions that have occurred amongst the vaccinated within schools with 100% or almost 100%
26 vaccination coverage would not occur. Those events are important demonstration of its invalidity.
27 Perhaps the most famous of such events in California is a recent one that occurred at Harvard
28 Westlake school, where 100% of the students who contracted whooping cough had received the
                                                   -2-
                                          DR. HOANG DECLARATION
      Case 2:20-cv-02470-WBS-JDP Document 17 Filed 12/29/20 Page 4 of 21



 1 pertussis vaccine. Petitioners have also requested judicial notice of a quote published in American
 2 Journal of Diseases of Children: “These outbreaks, the known importance of carriers in the spread
 3 of diphtheria, and the demonstrated failure of toxoid to prevent the carrier state lead us to conclude
 4 that the concept of herd immunity is not applicable in the prevention of diphtheria. A high level of
 5 community immunization will not stop the transmission of diphtheria…” Citation: Miller et al.
 6 (1972). Diphtheria immunization. Effect upon carriers and the control of outbreaks. American
 7 Journal of Diseases of Children 123(3):197-
 8 199. https://doi.org/10.1001/archpedi.1972.02110090067004.
 9          13.    Harvard trained immunologist Tetyana Obukhanych, PhD has written extensively on
10 the subject of the vaccine-induced herd immunity theory, finding:
11          “Disregarding these realities of disease control and eradication, the unsubstantiated belief in
12          herd immunity continues to influence vaccine-related legislation in many U.S. states and
            other countries. The notion of herd immunity is used as a trump card to justify any
13          measures, often at odds with personal freedom of choice, aiming to increase vaccination
            compliance. An implicit assumption is that the availability of vaccine exemptions would
14          somehow compromise this precious herd immunity, which public health authorities strive so
            hard to establish and maintain via mass vaccination.
15
16          “Although the evidence for vaccination-based herd immunity is yet to materialize, there is
            plenty of evidence to the contrary. Just a single publication by Poland & Jacobson
17          (1994) reports on 18 different measles outbreaks throughout North America [6], occurring in
            school populations with very high vaccination coverage for measles (up to 99.8%). In these
18          outbreaks, vaccinated children constituted 30% to 100% of measles cases. Many more
            similar outbreaks occurring after 1994 are described in epidemiologic publications.
19

20          …

21          “The notion of herd immunity is based on a faulty assumption that vaccination elicits in an
            individual a state equivalent to bona fide immunity (life-long resistance to viral re-
22          infection). As with any garbage in-garbage out notion, the expectations of the herd
            immunity theory are bound to fail in the real world.”
23
24          Obukhanych, T. (2014) Herd Immunity: Can Mass Vaccination Achieve It?
25 https://www.tetyanaobukhanych.com/herd_immunity.html. Attached as Exhibit B is a true and
26 correct copy of such informative and well-cited article. This is the type of article from an impartial
27 scientist that my integrative physician colleagues recognize as credible and reliable.
28
                                                   -3-
                                          DR. HOANG DECLARATION
      Case 2:20-cv-02470-WBS-JDP Document 17 Filed 12/29/20 Page 5 of 21



 1          14.       Even if one were to stubbornly entertain the false idea that mandatory vaccination is
 2 beneficial for herd immunity, one must still recognize that in countries such as the United Kingdom,
 3 Canada, New Zealand and Australia where there has not been mandatory vaccination, there has
 4 nevertheless been persistently high vaccination coverage, similar to that in the United States, and
 5 regardless of the extent to which that high coverage is the reason, there has been similar negligible
 6 to low rates of notifications of infectious diseases such as diphtheria, measles, mumps, rubella and
 7 meningococcal.
 8 Petitioners Are Likely To Succeed On The Merits
 9          15.       I have personally observed that vaccines are causing an epidemic of chronic illness
10 in my community, which is part of the pandemic of chronic illness across the United States. I have
11 also observed that children who stop vaccinating can recover in time. There is hope to end the

12 pandemic and restore natural immunity.
13          16.       In Dec. 2020, I professionally examined the following materials filed in this lawsuit:
14                •    Petitioners’ Verified Petition
15                •    Petitioners’ Requests for Judicial Notice (Appendices 1-2)
16                •    The Graph Exhibits Attached to Petitioners’ Request to Utilize Demonstrative
17                     Evidence In Support of Motion for Preliminary Injunction
18                •    The Declaration and Exhibits of Vicky Pebsworth, PhD in Support of Motion for
19                     Preliminary Injunction

20                •    The Exhibits attached to the Declaration of Petitioner Joy Garner In Support of
21                     Motion for Preliminary Injunction
22          17.       The pilot survey evidence presented in this case matches my personal observations
23 as a physician. Vaccinations are causing population-wide immune system dysfunction, and the best
24 evidence of such causation is the consistently extraordinary health of the unvaccinated.
25 Petitioners Are Likely To Suffer Irreparable Harm In The Absence of Preliminary Injunction
26          18.       Another component of my practice involves working with unvaccinated families
27 who face daily issues with discrimination on the basis of their status as unvaccinated individuals.
28 The most common issues are families kicked out of other medical practices for not choosing
                                                     -4-
                                            DR. HOANG DECLARATION
      Case 2:20-cv-02470-WBS-JDP Document 17 Filed 12/29/20 Page 6 of 21



 1 vaccination, and children kicked out of school for not vaccinating. Another pervasive problem has
 2 been the social stigma placed upon the unvaccinated, whereby they are vilified for exercising their
 3 right to informed refusal. And the vilification is nonsensical, because I have observed the
 4 unvaccinated are exponentially healthier than the vaccinated, less likely to spread infection, and
 5 overall better educated about good health practices, whereas the vaccinated are less likely to take
 6 precautions (i.e., personal responsibility) to prevent the spread of infectious disease because they
 7 presume falsely the vaccine has given them lifetime immunity. Most vaccinated individuals are
 8 unaware of the principle of waning vaccine induced immunity.
 9          19.    I am deeply concerned by the impending threat of Covid-19 mandatory vaccination
10 that is emanating from miscellaneous bureaucrats. The discrimination and coercion against the
11 unvaccinated is already at a fever pitch in my community (where the unvaccinated feel and act like

12 2nd class citizens, even like medical refugees who are being actively persecuted), so I am concerned
13 that a new round of mandatory vaccination will push many healthy families over the edge to a point
14 where they would be ineligible to participate in a health survey of unvaccinated individuals. Such a
15 tipping point would be a tragic loss to science and the scientific method if no true control group can
16 be surveyed across the country.
17 The Balance of Equities Weighs in Petitioners’ Favor
18          20.    I am a founding member of the nationwide nonprofit organization Physicians for
19 Informed Consent (PIC). And as a physician, one of the common questions that I am asked is ‘How

20 do we protect the immunocompromised?’ Attached hereto as Exhibit C is an educational document
21 from Physicians for Informed Consent, with impeccable citations, proving that mandatory
22 vaccination of the public is neither necessary nor helpful to protect the immunocompromised.
23          21.    If given the opportunity to support a genuine health survey of unvaccinated patients,
24 I would certainly support that scientific initiative and work with my patients and other PIC doctors
25 to do so. I know first-hand that the unvaccinated hold the best evidence today of robust immune
26 system health. I would be honored to help educate and notify PIC’s hundreds of doctors (who are
27 also opposed to mandatory vaccination) of the scientific opportunity to ethically survey the health
28 of the unvaccinated as requested in the Verified Petition.
                                                   -5-
                                          DR. HOANG DECLARATION
       Case 2:20-cv-02470-WBS-JDP Document 17 Filed 12/29/20 Page 7 of 21



 1          22.     To balance the equities, one balances (a) the risk to society of respecting informed
 2 consent for unvaccinated individuals, and (b) the cost to society of exterminating the unvaccinated
 3 as a population. The first equity is noble, ethical, scientific, and calculated to save this Nation. On
 4 the other side of the scale is not an equity but an abhorrent relic of early 20th Century medicine by
 5 force, an idea so “good” it must be forced upon others.
 6 The Requested Relief is Genuinely in the Public Interest
 7          23.     Our Nation is like a patient with indisputably diagnosed aggressive Stage III cancer
 8 that will be terminal if the cancer continues on the current trajectory. President Trump is like the
 9 nation’s hospital director overseeing the physicians who are just now receiving the lab results
10 proving the aggressive nature of that cancer. President Trump has discretionary authority regarding
11 his next course of action regarding the physicians’ recommendations to the patient, but the

12 physicians must still respect their Physician’s Oath to be aware of the patient’s state of health and to
13 recommend something defensible to save the patient’s life, even if that something defensible is only
14 to refer the patient to another physician (and indeed at that point, the patient’s choice of care
15 provider would be a political question). So the duty to save the patient’s life is nondiscretionary
16 (justiciable), but the choice of how to accomplish that goal is discretionary (political question).
17          24.     The public interest requires good science to survey the health of the unvaccinated to
18 save this Nation’s life. Petitioners’ Verified Petition and supporting evidence is the credible and
19 appropriate method to save that life. I can scarcely think of a more genuine request in the public

20 interest than to respect the Constitutional rights of the individual to save our Nation from enemies
21 both foreign and domestic. I love this Nation and I want to see us thrive. I was born in Vietnam
22 and fled from communism. I am a naturalized citizen, and a proud American.
23          I declare under threat of penalty of perjury under the laws of the United States of America
24 that the foregoing is true and correct, and that this declaration was executed on the date set forth
25 below in Arcadia, California.
26
27 ____________________________                    __________
28 LeTrinh Hoang, DO                               Date
                                                   -6-
                                          DR. HOANG DECLARATION
Case 2:20-cv-02470-WBS-JDP Document 17 Filed 12/29/20 Page 8 of 21




                 Exhibit A
          Case 2:20-cv-02470-WBS-JDP Document 17 Filed 12/29/20 Page 9 of 21
                                   Curriculum Vitae
                                                 LeTrinh Hoang, D.O.
                                            email: letrinh@doctorhoang.com



PRIVATE PRACTICE OFFICE LOCATIONS:
9/2003-current, Pediatrics & Osteopathic Manipulative Medicine
51 North Fifth Ave, Suite 201
Arcadia, Ca 91006
(626) 358-2500

9/2014- current, Pediatrics & Osteopathic Manipulative Medicine
955 Carrillo Drive, Suite 108
Los Angeles, Ca 90048
(323) 651-4454

EMPLOYMENT HISTORY:

3/03-8/03 Pediatric Per Diem
Rehka Sachdeva, M.D.
3236 Santa Anita
El Monte, Ca 91733

8/02-8/03 Pediatric Per Diem
Wignes Warren, M.D.
1433 West Merced #112
West Covina, Ca 91790

8/01-8/03 Pediatric Per Diem
Chanchal Dewan
12675 La Mirada Blvd. #415
La Mirada, Ca 90638

8/00-8/03 On-Call Physician
Pediatric Heme/Onc/BMT
City of Hope, National Cancer Center
1500 E. Duarte Road, Duarte, Ca 91010

5/01-12/01 Pediatric Attending, Per Diem
Riverside County Regional Medical Center, a Teaching Hospital
26520 Cactus Ave., Moreno Valley, Ca

11/99-4/02 On-Call Physician
NICU, level 3
Riverside County Regional Medical Center
26520 Cactus Ave., Moreno Valley, Ca

7/97-6/00 Loma Linda University Children's Hospital Residency Program
11234 Anderson Street
Loma Linda, Ca 92354

EDUCATION:
1998-6/00 Loma Linda Children's Hospital, Loma Linda, Ca
Pediatric Resident

1997-98 Loma Linda Children's Hospital, Loma Linda, Ca
Pediatric Intern
1994-1997 University of New England, College of Osteopathic Medicine
11 Hills Beach Road
Biddeford, ME 04005

                                                           1                 Exhibit A
          Case 2:20-cv-02470-WBS-JDP Document 17 Filed 12/29/20 Page 10 of 21

1992-93 worked in family business (wholesale nursery)

1988-92 University of California, Riverside
B.S. in Biology, Cum Laude

1985-88 Van Nuys High School, Van Nuys, Ca

LICENSURE:
1997 California, 20A7347

CERTIFICATION:
October 2000-2007 Pediatrics, American Board of Pediatrics

SPEAKING/TEACHING ENGAGEMENTS:
August 2019 -ACOFP-CA Annual Conference: lecture on Trauma OMT & Prolotherapy

April 2019-AOAPRM Annual Conference: lecture on Trauma OMT & Prolotherapy

April 2018- OMT station; AOAPRM Annual Conference

Oct 2015 Natural Prevention in the Winter and Flu Season, Inspired Parenting Magazine, Green Festival Expo, Los
Angeles Ca

Marc h 2015 Pediatrics/OMM Clinical Preceptor (Nova University, COM)

August 2014 American College of Osteopathic Family Physicians-CA “Osteopathic Case Brainteasers” & “The Fussy
Infant”

October 2013 Radio Interview on Osteopathy, Here’s to Your Health, Internet Program

August 2013 American College of Osteopathic Family Physicians-CA “Pediatric Orthopedics” & “Practical Office OMT”

August 2012 American College of Osteopathic Family Physicians-CA “Pediatric Allergy”

OMM Coursework & Mentorship:
Jame Jealous, D.O., Biodynamics of Osteopathy
Stefan Hagopian, D.O., Biodynamics of Osteopathy
Herb Miller, D.O., private study groups
Stan Schiowitz, private study groups
Cranial Academy coursework


PUBLICATIONS:
November 2015 Osteopathy for Children, Hatherleigh Press

PROFESSIONAL ORGANIZATIONS:
December 2016 – founding member – Physicians for Informed Consent
May 2017 - member - American Osteopathic Association of Prolotherapy Regenerative Medicine

PROFESSIONAL INTERESTS:
11/01-11/02 volunteer: St. John's Well Child Center, 514 West Adams Blvd., LA 90007
6/01 medical preceptor w/Student's International Missionary Service, Peru
10/99-11/00 medical preceptor: SIMS, Ensenada, Mexico
6/00 medical preceptor: SIMS, Bolivia




                                                             2                                            Exhibit A
Case 2:20-cv-02470-WBS-JDP Document 17 Filed 12/29/20 Page 11 of 21




                  Exhibit B
               Case 2:20-cv-02470-WBS-JDP Document 17 Filed 12/29/20 Page 12 of 21

                              Tetyana Obukhanych, PhD
                                        ABOUT      BLOG     VACCINE ILLUSION      NIF CLASS




                                                                           HERD IMMUNITY: CAN
                                                                           MASS VACCINATION
                                                                           ACHIEVE IT?
                                                                           ​By Tetyana Obukhanych, Ph.D.

                                                                     With endemic measles deemed eliminated in North
                                                                     America after prolonged mass vaccination efforts, we
                                                                     are being constantly reminded that reducing
                                                                     vaccination coverage of children would pose a risk of a
                                                                     reimported outbreak. We are also being persuaded
                                                                     that implementing strict vaccination compliance
                                                                     would prevent an outbreak and protect vaccine-
ineligible infants and the immune-compromised via the herd immunity effect, attributed to vaccination.

There is no question that a disease outbreak can happen in a non-immune community, if a virus gets imported there. The real
question is, how well can high vaccination compliance ensure herd immunity and protect a community from an outbreak?

Herd Immunity, in Theory and in Reality
Herd immunity is not an immunologic idea, but rather an epidemiologic construct, which theoretically predicts successful
disease control or viral eradication when a certain pre-calculated percentage of people in the population becomes immune. A
scholarly article on herd immunity states [1]:

“Along with the growth of interest in herd immunity, there has been a proliferation of views of what it means or even of whether it
exists at all. Several authors have written of data on measles, which “challenge” the principle of herd immunity and others cite
widely divergent estimates (from 70 to 95 percent) of the magnitude of the herd immunity threshold required for measles
eradication.”

Early research performed by Hedrich has been deemed instrumental to the idea that herd immunity is readily attainable.
Hedrich analyzed measles outbreaks occurring in Baltimore, MD every 2-3 years between 1900 and 1931. He found that just
prior to a major outbreak in that city, the proportion of susceptible children under the age of 15 was about 45-50%. At the end
of any outbreak, the proportion of still susceptible children never fell below 32% [2]. Nevertheless, 95-97% of children
experienced measles before they reached the age of 15 [3]. For this reason adults were immune from measles.

The finding that a rather large number of susceptible children routinely escaped measles during any particular outbreak gave
optimism to the United States Public Health Service that herd immunity works at a threshold, which is considerably less than
100%. An official prediction was made that measles would be swiftly eradicated in the USA as early as 1967 by establishing and
maintaining this readily attainable threshold via mass vaccination [4], which already started in 1963. This prediction failed to
materialize and measles epidemics in the U.S. did not stop in 1967. The concept that vaccine-based herd immunity is readily
attainable for the purposes of rapid disease eradication appeared to be invalid.

     POWERED BY
The concept of herd immunity then evolved to justify the idea of vaccinating children against a very mild childhood disease,

                                                                1                                               Exhibit B
not for their own benefit, but to protect a vulnerable but vaccine-ineligible segment of the population. For example, rubella is
                Case
not dangerous for      2:20-cv-02470-WBS-JDP
                   children. However, for pregnant women  Document
                                                              who have17      Filed 12/29/20
                                                                         not become  immune from   Page  13prior
                                                                                                    rubella of 21to pregnancy,
the rubella virus poses a danger during the first trimester by increasing the risk of fetal developmental abnormalities
(congenital rubella).

Perhaps with a good intention to immediately put an end to any risk of congenital rubella in their community, elementary
school children were vaccinated en mass against rubella in 1970 in Casper, Wyoming. Ironically, nine months after this local
vaccination campaign took place, an outbreak of rubella hit Casper, Wyoming. The herd immunity effect did not materialize
and the outbreak involved over one thousand cases and reached several pregnant women, whereas recently vaccinated
children were spared from rubella. The perplexed authors of the study describing this outbreak wrote [5]:

“The concept that a highly immune group of pre-pubertal children will prevent the spread of rubella in the rest of the community
was shown by this epidemic not always to be valid.”

Disregarding these realities of disease control and eradication, the unsubstantiated belief in herd immunity continues to
influence vaccine-related legislation in many U.S. states and other countries. The notion of herd immunity is used as a trump
card to justify any measures, often at odds with personal freedom of choice, aiming to increase vaccination compliance. An
implicit assumption is that the availability of vaccine exemptions would somehow compromise this precious herd immunity,
which public health authorities strive so hard to establish and maintain via mass vaccination.

Although the evidence for vaccination-based herd immunity is yet to materialize, there is plenty of evidence to the
contrary. Just a single publication by Poland & Jacobson (1994) reports on 18 different measles outbreaks throughout North
America [6], occurring in school populations with very high vaccination coverage for measles (up to 99.8%). In these
outbreaks, vaccinated children constituted 30% to 100% of measles cases. Many more similar outbreaks occurring after 1994
are described in epidemiologic publications.

What to Blame?
The medical establishment was quick to blame Mother Nature on frequent occurrence of measles outbreaks in highly
vaccinated communities. It has been noticed that if vaccinated too early, an infant might fail to respond to the measles vaccine
due to the inhibitory (and at the same time protective) effect of maternal antibodies transferred via the placenta. Before the
1990s, a single dose of the measles vaccine was on the childhood schedule in North America. To compensate for the potential
“interference” of maternal immunity transfer with the first round of measles vaccination in some children, a double MMR
(measles-mumps-rubella) vaccination strategy was introduced in the United States and Canada in the early 1990s.

Endemic measles got subsequently eliminated in North America, but in 2011 an imported measles outbreak – the largest so far
in the post-elimination era – hit a community in Quebec, Canada with 95-97% measles vaccination compliance in the era of
double vaccination against measles. If double vaccination is not enough to patch those early-age vaccination failures and
ensure the elusive herd immunity, should we then look forward to triple (or, might as well, quadruple) MMR vaccination
strategy to see how that might work out with respect to herd immunity? Or should we instead re-examine the herd immunity
concept itself?

Faulty Assumption
The notion of herd immunity is based on a faulty assumption that vaccination elicits in an individual a state equivalent to bona
fide immunity (life-long resistance to viral re-infection). As with any garbage in-garbage out notion, the expectations of the
herd immunity theory are bound to fail in the real world.

Some relevant information about anti-viral immunity can be gleaned from experiments in research animals. Ochsenbein et
al. (2000) conducted an experiment in mice [7], in which they compared the effect of injecting mice with two preparations of
the vesicular stomatitis virus (VSV). They immunized mice with either unmodified VSV (live virus) or ultraviolet light-
inactivated VSV incapable of replication (dead virus). Then they tested the capacity of the serum from the two groups of
immunized animals to neutralize VSV (i.e., render VSV incapable of infecting cells) over the 300 day-span following
immunization.

The injection of the live-virus preparation induced long-lasting capacity of the serum to neutralize the virus, which persisted
for the whole duration of the study without any noticeable decline. In contrast, the injection of the dead-virus preparation


                                                                2                                              Exhibit B
induced much lower levels of virus-neutralizing serum antibody titers to start with. Virus-neutralizing serum titers reached a
peak at 20 daysCase     2:20-cv-02470-WBS-JDP
                post-immunization                         Document
                                     and then started to wane rapidly. 17
                                                                       They Filed 12/29/20
                                                                            went below  the levelPage   14 of
                                                                                                  detectable by21
                                                                                                                the
neutralization test by the end of the study.

The conclusion of this experiment was that a procedure that attenuates or inactivates the virus also diminishes its ability to
induce long-lasting virus-neutralizing serum titers upon immunization of animals.

It should be noted that vaccines against viral childhood diseases are similarly prepared by first isolating a wild virus from a
sick person, then rendering it artificially attenuated or inactivated to make a vaccine-strain virus. The attenuation or
inactivation of a wild virus to become a vaccine-strain virus is done to reduce the likelihood of it inducing viral disease
symptoms, although this happens anyway in some cases. The process of attenuation, while making a vaccine-strain virus
“safer” than the original wild virus, as far as the induction of viral disease symptoms are concerned, also impacts the durability
of vaccine-based protection.

The protective threshold for measles-virus neutralizing serum titers in humans can be estimated from the Boston University
Measles Study [8] by Chen et al. A subsequent study [9] by LeBaron et al. further estimates how long it takes, after the receipt of
the second MMR shot, for measles-virus neutralizing serum titers to drop below the protective threshold level. Let us examine
these two relevant studies side-by-side.

The Boston University Measles Outbreak Study
In 1990, a blood drive was conducted among students of Boston University a month before the campus happened to be hit with
a measles outbreak. Due to these natural circumstances, researchers happened to have access to blood samples of many
students who either got measles or were spared from the disease during the outbreak. The measles virus-neutralizing serum
titers were measured a month prior to and two months after the exposure. Pre-exposure titers (due to prior vaccination of
these students in their childhood) could then be correlated with the degree of their current protection from measles: (1) no
detectable infection or disease; (2) a serologically confirmed measles virus infection with a modified clinical course of disease;
or (3) full-blown clinical measles. By the way, seven out of eight students who ended up getting full-blown measles, had been
vaccinated against measles in their childhood, some twice-vaccinated.

The outcome of the Boston University measles outbreak study was the following:

(a) In all previously vaccinated students who experienced full-blown measles, pre-exposure measles-neutralizing titers were
below 120;

(b) Seventy percent of students whose pre-exposure titers were between 120 and 1052, ended up having a serologically
confirmed measles infection, but since their altered disease symptoms did not conform to the clinical measles case definition,
they were categorized as non-cases during the outbreak;

(c) Students with pre-exposure titers in excess of 1052 were for the most part protected both from the typical clinical disease as
well as the measles virus infection.

Subsequent Measles Vaccine Observations
The other study, by LeBaron et al. (2007), sought to determine the duration of measles virus-neutralization serum titers after
the receipt of the second MMR booster. The study enrolled several hundred healthy Caucasian children from rural U.S. areas
free of measles outbreaks for the duration of the study.

The study revealed that about a quarter of these children generated relatively high serum titers in response to MMR
vaccination. The rest responded modestly to the booster, but some did very poorly. Although this particular study could not
compare measles-neutralizing titers between vaccinated and naturally immune, the study by Itoh et al. (2002) has previously
demonstrated that measles-neutralizing titers induced by vaccination are about nine times lower than those induced by natural
infection [10]. Therefore even those individuals, who respond relatively well to the measles vaccine, do not reach the levels of
measles-neutralizing titers achieved after natural infection.

Serum titers in all vaccinated children, regardless of being relatively high, moderate, or low, reached a peak in a month after
the MMR booster, then came down in six months to the pre-booster levels and continued to decline gradually over the next 5-10


                                                                3                                              Exhibit B
years of observation. Only about a top quarter of children (called high-responders) were able to maintain serum titers in
               Case102:20-cv-02470-WBS-JDP
excess of 1000 units   years following their second MMR  Document      17 Filed
                                                           booster, received        12/29/20
                                                                             at the age           Page
                                                                                        of five. This     15 of
                                                                                                      fraction of 21
                                                                                                                  children is likely
to be protected from the measles virus infection by the time they are adolescents.

The least efficient vaccine responders (bottom 5%) had their serum titers fall below 120 units within 5-10 years after the second
MMR shot. This percentage of vaccinated children is expected to have full-blown, clinically identifiable measles upon exposure
when they get a bit older. This is the reason why vaccinated (and even twice-vaccinated) people show up as disease cases in
numbers equal to or even exceeding the unvaccinated cases in communities with very high (>95%) vaccination coverage.

Rapid loss of vaccine protection in low-responders is the reason for the paradox of a “vaccine-preventable” disease becoming
the disease of the vaccinated. Such disease cases are not early-age vaccine failures due to maternal antibody interference, they
are anticipated vaccine failures due to waning vaccine protection.

For the majority of MMR-vaccinated children, measles-neutralizing titers fall between 120 and 1000 by the time they reach
adolescence. These children can acquire the measles virus upon exposure and be potentially contagious during an outbreak,
although they might experience a modified course of disease and not be labeled as measles cases for the purposes of
reporting. In fact, during the Boston University measles outbreak, many students with pre-exposure titers between 120 and
1052, who were officially categorized as non-cases, had some of the viral disease (flu-like) symptoms, including runny nose,
cough, photophobia, headache, fever, and diarrhea. These sick “non-cases” ended up with high post-exposure serum titers for
measles, just as the typical disease cases did, which is indicative of viral replication and, hence, transmission.

High Vaccination Compliance Does Not Result in Herd Immunity
Cases of the measles virus re-importation into North America after the eradication of the endemic virus had typically resulted
in small or no sustained outbreaks in the last decade, in part due to the vigilance of the public health authorities in quarantine
implementation. However, the 2011 imported outbreak of measles in Quebec, Canada characterized by de Serres et
al. appeared to be ominously different [11]. Strict quarantine measures were not implemented, possibly because of the
assumption that the region was well under the herd immunity effect due to an exceptionally high and uniform vaccination
compliance for measles (95-97%). The consequences of relying on non-existent herd immunity as opposed to quarantine in
curbing an imported disease outbreak were very telling.

Imported by a high-school teacher during the spring break trip abroad (himself vaccinated against measles in his childhood),
the outbreak happened to spread swiftly from this index case, involved more than 600 individuals including 21 infants, and
lasted for half a year. Nearly half of the measles cases in this outbreak were twice-vaccinated individuals. This high
contribution of twice-vaccinated individuals to disease cases was revealed only by active case finding, performed by de
Serres et al. On the other hand, passive surveillance has resulted in significant underreporting of measles among twice-
vaccinated, thus skewing the official statistics.

Indicative of the gradually waning nature of vaccine-based protection, the contribution of twice-vaccinated children to disease
cases increased with age. Twice-vaccinated cases constituted only 4.1% of the 5-9 age group, but 18% of the 10-14 age group,
and 22% of the 15-19 age group. The study did not assess how many previously vaccinated individuals ended up getting the
measles virus infection with a modified clinical course of disease and thus were not counted as disease cases for the purposes
of reporting, yet were spreading the virus around in the community.

Can the Vaccinated Transmit the Measles Virus?
The medical establishment assumes that vaccinated children, if they themselves get virally infected or even develop full-blown
(called breakthrough) disease, cannot transmit it to others. Some cite a paper published in the prestigious Journal of American
Medical Association (JAMA) in 1973 as providing evidence for this assumption [12]. Indeed, the title of the article reads “Failure
of Vaccinated Children to Transmit Measles.” However, careful examination of the study design reveals that the study did not
properly address the question it should have addressed: whether vaccinated children who definitely got infected during an
outbreak did or did not transmit the virus to others, who were still susceptible to the virus.

The results of the JAMA study show that during an outbreak of measles in an Iowa community in the 1970s, which involved
both vaccinated and unvaccinated children, non-sick vaccinated children were unlikely to transmit measles to their younger
pre-school siblings, many of whom could have been recently vaccinated themselves and therefore not susceptible to measles
anyway during that particular outbreak. The vaccination status of those younger siblings was not determined (or disclosed) by


                                                                 4                                               Exhibit B
the study. Curiously, the study data show that non-sick unvaccinated children also “fail” to transmit measles (which they
               Case
obviously did not      2:20-cv-02470-WBS-JDP
                  contract                                 Document
                            during that particular outbreak)              17 Filed
                                                               to their younger        12/29/20
                                                                                 pre-school siblings Page  16 of 21 vaccination
                                                                                                     with undisclosed
status. This makes it clear that vaccination status is not a predictor of viral transmission.

A recent study, based on the 2011 outbreak of measles in New York City, has clearly documented that a twice-vaccinated person
(an adult) can transmit measles to other twice-vaccinated individuals [13].

Doing the Math
Let us now remind ourselves that the touted purpose of establishing herd immunity via a high degree of vaccination
compliance is to be able to promptly cease any outbreak of a benign childhood disease so that a vulnerable but vaccine-
ineligible population (i.e., infants or individuals taking immuno-suppressive medications) could avoid contracting the disease
that is dangerous only at their age or given their state of the immune system. To prevent an outbreak, 70-95% of the
population, according to very broad theoretical estimates, has to be truly immune – that is, resistant to viral infection, not just
protected from developing the full range of symptoms that conform to the accepted clinical definition of the disease. However,
100% vaccination compliance can at best make only a quarter of the population become resistant to viral infection for more
than a decade. This makes it apparent that stable herd immunity cannot be achieved via childhood vaccination in the long
term regardless of the degree of vaccination compliance.

Is Revaccination a Solution to Waning Vaccine Protection Against Measles?
Typical variations in the gene pool (i.e., personal immuno-genetic profile) affect how efficiently vaccines get processed and
presented to the immune system for the purposes of antibody production. This might be one of the reasons why only a fraction
of healthy children respond well to vaccination (i.e., can generate and maintain relatively high measles-neutralizing titers for
many years), whereas other healthy children respond poorly to vaccination. Would re-vaccinating those whose personal
immuno-genetic profile does not favor high antibody production in response to the measles vaccine, correct their inherently
low degree of vaccine-responsiveness? The research that attests to the futility of such an endeavor is gleaned from
observations summed up by Dr. Gregory Poland [14]:

“In studies of measles, post-immunization measles antibody in the ‘low positive’ range did not protect against clinical measles
when subjects were exposed to the wild measles virus, whereas high levels were protective. Furthermore, non-responders to a
single dose of measles vaccine, who demonstrated an antibody response only after a second immunization, were still six times
more likely than were responders to a single dose of measles vaccine to develop measles on exposure to wild virus. Others
examined ‘poor responders,’ who were re-immunized and developed poor or low-level antibody responses only to lose detectable
antibody and develop measles on exposure 2–5 years later.”

The answer is clear: poor responders to the measles vaccine remain poor responders to further vaccination and cannot rescue
herd immunity. Having these data, why does the medical establishment insist that vaccine-based herd immunity is even
possible, if only stricter or more frequent vaccination measures could be implemented? Why, for the sake of an unattainable
idea, do mainstream pediatricians and public health officials pester those families who choose to shield their children from
potential vaccine injuries or ensure their children’s health via natural vaccine-independent strategies?

Self-Defeating Public Health Venture
The biomedical belief that a vaccine-exempt child endangers the society by not contributing to herd immunity is preposterous,
because vaccinating every single child by the required schedule cannot maintain the desired herd immunity anyway. It is time
to let go of the bigotry against those seeking vaccination exemptions for their children. Instead, we should turn our attention to
the outcome of mass vaccination campaigns that lies ahead.

Mass vaccination of children initially achieves rapid results in disease reduction through attempted viral eradication only
because it hitch hikes on top of the permanently immune majority of adults who acquired their immunity naturally in the pre-
vaccination era. The problem is, however, that the proportion of vaccinated but non-immune young adults is now growing,
while the proportion of the older immune population is diminishing due to age. Thus, over time mass vaccination makes us
lose rather than gain cumulative immunity in the adult population. At this stage the struggle to control imported outbreaks is
going to become an uphill battle regardless of vaccination compliance, with the Quebec measles experience of 2011 being a
harbinger for more of such out-of-control outbreaks to come.

Mass vaccination eventually ceases endemic disease outbreaks by removing viral circulation in the community, instead of


                                                                5                                               Exhibit B
inducing permanent immunity in the vaccinated. However, viral diseases, although reduced in incidence in many countries,
                Case 2:20-cv-02470-WBS-JDP
are not fully eradicated                                  Document elimination
                         from all parts of the world. A region-specific 17 Filed of
                                                                                 12/29/20      Page
                                                                                    viral exposure     17time
                                                                                                   at the  of 21
                                                                                                               when the virus is
present globally is hardly good news. Prolonged mass childhood vaccination is a measure of disease control that with time
makes our entire adult population (but more importantly infants) more and more defenseless against the incompletely
eradicated virus, which can be easily re-imported.

Why do the public health authorities choose to put so much effort into a self-defeating venture of non-uniform viral
eradication?

Perhaps a bit belated, comes a theoretical recognition of the public health disaster we are heading toward [15]:

“For infectious diseases where immunization can offer lifelong protection, a variety of simple models can be used to explain the
utility of vaccination as a control method. However, for many diseases, immunity wanes over time…. Here we show how
vaccination can have a range of unexpected consequences. We predict that, after a long disease-free period, the introduction of
infection will lead to far larger epidemics than that predicted by standard models. These results have clear implications for the
long-term success of any vaccination campaign and highlight the need for a sound understanding of the immunological
mechanisms of immunity and vaccination.”

It is time to wake up to the reality of our public health vaccination policies and their long-term implications.

​Copyright © 2014 by Tetyana Obukhanych, Ph.D. All rights reserved. No part of this article may be reproduced without written permission from
the author.


​Disclaimer: Information presented in this article is for educational purposes only and does not constitute medical advice.


References
[1] Fine PEM. “Herd immunity: history, theory, practice.” Epid Rev 15, 265-302 (1993).
[2] Hedrich AW. “Monthly estimates of the child population susceptible to measles, 1900-1931, Baltimore, MD.” Am J
Epidemiol 17, 613-636 (1933).
[3] Hedrich AW. “The corrected average attack rate from measles among city children.” Am J Epidemiol 11, 576-600 (1930).
[4] Sencer DJ, Dull HB & Langmuir AD. “Epidemiologic basis for eradication of measles in 1967.” Public Health Rep 82, 253-256
(1967).
[5] Klock LE & Rachelefsky GS. “Failure of rubella herd immunity during an epidemic.” N Engl J Med 288, 69-72 (1973).
[6] Poland GA & Jacobson RM. “Failure to reach the goal of measles elimination. Apparent paradox of measles infections in
immunized persons.” Arch Intern Med 154, 1815-1820 (1994).
[7] Ochsenbein AF et al. “Protective long-term antibody memory by antigen-driven and T help-dependent differentiation of
long-lived memory B cells to short-lived plasma cells independent of secondary lymphoid organs.” Proc Natl Acad Sci USA 97,
13263-13268 (2000).
[8] Chen RT et al. “Measles antibody: reevaluation of protective titers.” J Infect Dis 162, 1036-1042 (1990).
[9] LeBaron CW et al. “Persistence of measles antibodies after 2 doses of measles vaccine in a post-elimination
environment.” Arch Pediatr Adolesc Med 161, 294-301 (2007).
[10] Itoh M, Okuno Y & Hotta H. “Comparative analysis of titers of antibody against measles virus in sera of vaccinated and
naturally infected Japanese individuals of different age groups.” J Clin Microbiol 40, 1733-1738 (2002).
[11] De Serres G et al. “The largest measles epidemic in North America in a decade—Quebec, Canada, 2011: Contribution of
susceptibility, serendipity and super-spreading events on elimination.” J Infect Dis 207, 990-998 (2013).
[12] Brandling-Bennet AD, Landrigan PJ & Baker EL. “Failure of vaccinated children to transmit measles.” JAMA 224, 616-618
(1973).
[13] Rosen JB et al. “Outbreak of measles among persons with prior evidence of immunity, New York City, 2011.” Clin Infect
Dis (2014).
[14] Poland GA. “Variability in immune response to pathogens: using measles vaccine to probe immunogenetic determinants of
response.” Am J Hum Genet 62, 215-220 (1998).
[15] Heffernan JM & Keeling MJ. “Implication of vaccination and waning immunity.” Proc R. Soc. B 276, 2071-2080 (2009).




                                                                      6                                                    Exhibit B
Case 2:20-cv-02470-WBS-JDP Document 17 Filed 12/29/20 Page 18 of 21




                  Exhibit C
           IMMUNOCOMPROMISED SCHOOLCHILDREN – RISK GROUP INFORMATION STATEMENT (RGIS)
             Case 2:20-cv-02470-WBS-JDP Document 17 Filed 12/29/20 Page 19 of 21


Vaccines: What About
Immunocompromised                                                                                                  Delivering Data on Infectious Diseases & Vaccines™




Schoolchildren?
                                                                                                                         Available in other languages at:
                                                                                                                        physiciansforinformedconsent.org/
                                                                                                                       immunocompromised-schoolchildren




    1. WHAT DOES IT MEAN TO BE                                              evaluated for their potential to cause cancer,
        IMMUNOCOMPROMISED?                                                   genetic mutations or impaired fertility in the general
                                                                             or immunocompromised population.9 Due to these
Immunocompromised children have weakened
                                                                             limitations, it is not known whether the benefit of
immune systems that prevent them from optimally
                                                                             vaccinating an immunocompromised child outweighs
fighting infections on their own. Consequently,
they may be at increased risk of complications                               the risk of vaccine injury to that child.
from infectious diseases and require additional
precautions and treatments.                                                          4. DOES THE VACCINATION STATUS
                                                                                         OF OTHER SCHOOLCHILDREN POSE
   2. CAN IMMUNOCOMPROMISED                                                             A SIGNIFICANT RISK TO IMMUNO-
       CHILDREN ATTEND SCHOOL?                                                           COMPROMISED SCHOOLCHILDREN?
The Immune Deficiency Foundation states, “Years
                                                                             The vaccination status of other schoolchildren
ago, a diagnosis of a PI [primary immune deficiency]
                                                                             does not pose a significant risk to immuno-
meant extremely compromised lives... Today, with
                                                                             compromised schoolchildren for the following
early diagnosis and appropriate therapies, many
patients diagnosed with a PI can live healthy,                               reasons (Table 1):
productive lives.” Modern treatments have reduced                            • Some vaccines cannot prevent the spread of the
the risk of many immunocompromised children so                                 bacteria or viruses they target.
that they are able to attend school.1
                                                                             • Immune globulin (plasma containing antibodies)
                                                                               is available for immunocompromised children
             Children who are not severely immuno-                             exposed to certain infectious diseases.
             compromised can attend school with
             the approval of their doctor.                                   • Some infectious diseases rarely cause complications
                                                                               in immunocompromised schoolchildren.

                                                                             • Not all infectious diseases are contagious.
    3. CAN IMMUNOCOMPROMISED
        SCHOOLCHILDREN BE VACCINATED?                                        • Some infectious diseases are not spread in schools.
Immunocompromised schoolchildren have the option
to receive all the vaccines licensed for children in
the United States, except for the live virus vaccines                                                             Immunocompromised
(such as vaccines targeting measles, mumps,                                                                       schoolchildren are not
rubella, or varicella infections).2 Although vaccination                                                          put at significant risk by
often results in protective levels of antibodies in                                                               the vaccination status of
immunocompromised children,3-7 clinical vaccine                                                                   other schoolchildren.
safety trials typically exclude immunocompromised
subjects.8 In addition, vaccines have not been


                       © 2019 Physicians for Informed Consent, an independent 501(c)(3) nonprofit educational organization.
                                All rights reserved. For more information, visit physiciansforinformedconsent.org.
                                                                       1                                                              Exhibit C
       IMMUNOCOMPROMISED SCHOOLCHILDREN – RISK GROUP INFORMATION STATEMENT (RGIS)
        Case 2:20-cv-02470-WBS-JDP Document 17 Filed 12/29/20 Page 20 of 21

                Table 1: Why the Vaccination Status of Other Schoolchildren Is
                Not a Significant Risk to Immunocompromised Schoolchildren


                        Some vaccines cannot                                                       Some infectious diseases
                        prevent the spread of                                                      rarely cause complications
                        the bacteria or viruses                                                    in immunocompromised
                        they target.                                                               schoolchildren.
Children vaccinated with the diphtheria, teta-                              Fatal cases of mumps are very rare in
nus, and pertussis (whooping cough) vaccine                                 schoolchildren (1 mumps death per 100,000
(DTaP) or the inactivated polio vaccine (IPV) can                           mumps cases),23 and immunocompromised
still be infected with diphtheria-causing bacteria,                         children have been observed to recover just as
pertussis bacteria, or poliovirus and spread                                well from mumps as the general population.24
them to others, even with mild or no symptoms                               Severe cases of pertussis or rubella rarely
of their own.10-13 The influenza vaccines (TIV and                          occur in schoolchildren, and being immuno-
LAIV) have not been observed to significantly                               compromised has not been observed to be
reduce the spread of influenza.14,15 About half                             a significant risk factor for complications of
of schoolchildren vaccinated with the measles,                              pertussis or rubella in schoolchildren.25,26
mumps, and rubella (MMR) vaccine can still be
infected with measles virus and spread it to others,
                                                                                               Not all infectious diseases
even with mild or no symptoms of their own.16-19
                                                                                               are contagious.

                                                                            Tetanus is not a communicable disease; that is,
             Immune globulin (plasma con-                                   it cannot spread from person to person under
                                                                            any circumstances.27
             taining antibodies) is available
             for immunocompromised
             children exposed to certain                                                       Some infectious diseases
             infectious diseases.                                                              are not spread in schools.
Immune globulin (IG) is available for the
prevention of severe symptoms in immuno-                                    Hepatitis B is not spread by kissing, hugging,
compromised children exposed to measles or                                  holding hands, coughing, sneezing, or sharing
rubella (IG does not provide protection for fetuses                         eating utensils,28 and the main routes of hepatitis
of expectant mothers infected with rubella).20,21                           B transmission (sexual contact, injection drug
Varicella-zoster immune globulin (VIG) is                                   use, or being born to an infected mother)29 do not
available for the prevention of severe symptoms                             occur in school. Nearly all cases of Haemophilus
in immunocompromised children exposed to                                    influenzae type b (Hib) occur among children
varicella (chickenpox).22 Hepatitis B immune                                younger than 5 years of age; therefore, nearly
globulin (HBIG) and tetanus immune globulin                                 all Hib transmission does not occur in school.30
(TIG) are also available for immunocompro-                                  Human papillomavirus (HPV) is sexually trans-
mised children.2                                                            mitted and is therefore not spread in school.31




        All references are available at physiciansforinformedconsent.org/immunocompromised-schoolchildren.


      These statements are intended for informational purposes only and should not be construed as personal medical advice.

                     © 2019 Physicians for Informed Consent, an independent 501(c)(3) nonprofit educational organization.
                      All rights reserved. For more information, visit physiciansforinformedconsent.org. Updated Dec 2019.
                                                                     2                                                       Exhibit C
                 IMMUNOCOMPROMISED SCHOOLCHILDREN – RISK GROUP INFORMATION STATEMENT (RGIS)
                    Case 2:20-cv-02470-WBS-JDP Document 17 Filed 12/29/20 Page 21 of 21
REFERENCES
 1. Blaese RM, Ludwig M, Buckley R, Seymour JW, Dodds M. Immune                              measles vaccine in a postelimination environment. Arch Pediatr
    Deficiency Foundation school guide for students with primary                             Adolesc Med. 2007 Mar;161(3):294-301.
    immunodeficiency diseases. 3rd ed. Towson (MD): Immune Deficiency
                                                                                     17. Pedersen IR, Mordhorst CH, Glikmann G, von Magnus H. Subclinical
    Foundation; 2014. 6.
                                                                                         measles infection in vaccinated seropositive individuals in arctic
 2. Centers for Disease Control and Prevention. Recommendations of the                   Greenland. Vaccine. 1989 Aug;7(4):345-8.
    Advisory Committee on Immunization Practices (ACIP): use of vaccines
                                                                                     18. Chen RT, Markowitz LE, Albrecht P, Stewart JA, Mofenson LM, Preblud
    and immune globulins in persons with altered immunocompetence.
                                                                                         SR, Orenstein WA. Measles antibody: reevaluation of protective titers. J
    MMWR. 1993 Apr;42(No. RR-04).
                                                                                         Infect Dis. 1990 Nov;162(5):1036-42.
 3. Ercan TE, Soycan LY, Apak H, Celkan T, Ozkan A, Akdenizli E, Kasapçopur
    O, Yildiz I. Antibody titers and immune response to diphtheria-tetanus-          19. Mizumoto K, Kobayashi T, Chowell G. Transmission potential of modified
    pertussis and measles-mumps-rubella vaccination in children treated                  measles during an outbreak, Japan, March–May 2018. Euro Surveill.
    for acute lymphoblastic leukemia. J Pediatr Hematol Oncol. 2005                      2018 Jun 14;23(24):1800239.
    May;27(5):273-7.                                                                 20. McLean HQ, Fiebelkorn AP, Temte JL, Wallace GS; Centers for Disease
 4. Feldman S, Gigliotti F, Shenep JL, Roberson PK, Lott L. Risk of                      Control and Prevention. Prevention of measles, rubella, congenital
    Haemophilus influenzae type b disease in children with cancer and                    rubella syndrome, and mumps, 2013: summary recommendations of the
    response of immunocompromised leukemic children to a conjugate                       Advisory Committee on Immunization Practices (ACIP). MMWR. 2013
    vaccine. J Infect Dis. 1990 May;161(5):926-31.                                       Jun;62(RR-04):17,24.
 5. Hodges GR, Davis JW, Lewis HD Jr, Siegel CD, Chin TD, Clark GM, Noble            21. Young MK, Cripps AW, Nimmo GR, van Driel ML. Post-exposure passive
    GR. Response to influenza A vaccine among high-risk patients. South                  immunisation for preventing rubella and congenital rubella syndrome.
    Med J. 1979 Jan;72(1):29-32.                                                         Cochrane Database Syst Rev. 2015 Sep 9;(9)CD010586:3.
 6. Moss WJ, Clements CJ, Halsey NA. Immunization of children at risk of             22. Centers for Disease Control and Prevention. Varicella-zoster immune
    infection with human immunodeficiency virus. Bull of the World Health                globulin for the prevention of chickenpox: recommendations of the
    Organ. 2003;81(1):62,64.                                                             Immunization Practices Advisory Committee (ACIP). MMWR. 1984
 7. Barbi M, Bardare M, Luraschi C, Zehender G, Clerici Schoeller M, Ferraris            Feb;33(7):84-90,95-100.
    G. Antibody response to inactivated polio vaccine (E-IPV) in children            23. Before the mumps vaccine was licensed in 1967, nearly everyone
    born to HIV positive mothers. Eur J Epidemiol. 1992 Mar;8(2):211-6.                  contracted mumps in childhood. In 1966, there were 43 mumps deaths
 8. Centers for Disease Control and Prevention. Manual for the surveillance              out of 4 million cases (the average size of a birth cohort in the 1960s):
    of vaccine-preventable diseases. 5th ed. Miller ER, Haber P, Hibbs                   about 1 mumps death per 100,000 mumps cases.
    B, Broder K. Chapter 21: surveillance for adverse events following                    • Wagenvoort JH, Harmsen M, Boutahar-Trouw BJ, Kraaijeveld CA,
    immunization using the Vaccine Adverse Event Reporting System                           Winkler KC. Epidemiology of mumps in the Netherlands. J Hyg (Lond).
    (VAERS). Atlanta: Centers for Disease Control and Prevention; 2011. 1,2.                1980 Dec;85(3):313-26.
 9. U.S. Food and Drug Administration. Silver Spring (MD): U.S. Food and                  • Centers for Disease Control and Prevention. Reported cases and
    Drug Administration. Vaccines licensed for use in the United States;                    deaths from vaccine preventable diseases, United States, 1950-
    [updated 2018 Feb 14; cited 2018 Feb 27]. https://www.fda.gov/                          2013. Epidemiology and prevention of vaccine-preventable diseases.
    BiologicsBloodVaccines/Vaccines/ApprovedProducts/Ucm093833.                             Hamborsky J, Kroger A, Wolfe S, eds. 13th ed. Washington, D.C.:
    htm.                                                                                    Public Health Foundation; 2015. Appendix E3.
10. Miller LW, Older JJ, Drake J, Zimmerman S. Diphtheria immunization.
                                                                                     24. de Boer AW, de Vaan GA. Mild course of mumps in patients with acute
    Effect upon carriers and the control of outbreaks. Am J Dis Child. 1972
                                                                                         lymphoblastic leukaemia. Eur J Pediatr. 1989 Jun;148(7):618-9.
    Mar;123(3):197-9.
11. Warfel JM, Zimmerman LI, Merkel TJ. Acellular pertussis vaccines                 25. Centers for Disease Control and Prevention. Epidemiology and
    protect against disease but fail to prevent infection and transmission               prevention of vaccine-preventable diseases. 13th ed. Hamborsky J,
    in a nonhuman primate model. Proc Natl Acad Sci USA. 2014 Jan                        Kroger A, Wolfe S, editors. Washington, D.C.: Public Health Foundation;
    14;111(2):787-92.                                                                    2015. 262,263,265.
12. Cuba IPV Study Collaborative Group. Randomized, placebo-controlled               26. Centers for Disease Control and Prevention. Epidemiology and
    trial of inactivated poliovirus vaccine in Cuba. N Engl J of Med. 2007 Apr           prevention of vaccine-preventable diseases. 13th ed. Hamborsky J,
    12;356(15):1536-44.                                                                  Kroger A, Wolfe S, editors. Washington, D.C.: Public Health Foundation;
                                                                                         2015. 325,326.
13. Centers for Disease Control and Prevention. Washington, D.C.: U.S.
    Department of Health and Human Services. U.S. National Authority for             27. Centers for Disease Control and Prevention. Epidemiology and
    Containment of Poliovirus: the need for containment; [cited 2019 Jul 21].            prevention of vaccine-preventable diseases. 13th ed. Hamborsky J,
    https://www.cdc.gov/cpr/polioviruscontainment/containment.htm.                       Kroger A, Wolfe S, editors. Washington, D.C.: Public Health Foundation;
14. Thomas RE, Jefferson T, Lasserson TJ. Influenza vaccination for                      2015. 345.
    healthcare workers who care for people aged 60 or older living in long-          28. Centers for Disease Control and Prevention. Washington, D.C.: U.S.
    term care institutions. Cochrane Database Syst Rev. 2016 Jun 2;(6)                   Department of Health and Human Services. Hepatitis B questions
    CD005187:2.                                                                          and answers for the public; [cited 2019 Jul 15]. https://www.cdc.gov/
                                                                                         hepatitis/hbv/bfaq.htm#bFAQc01.
15. Ohmit SE, Petrie JG, Malosh RE, Cowling BJ, Thompson MG, Shay DK,
    Monto AS. Influenza vaccine effectiveness in the community and the               29. Centers for Disease Control and Prevention. Epidemiology and
    household. Clin Infect Dis. 2013 May;56(10):1363.                                    prevention of vaccine-preventable diseases. 13th ed. Hamborsky J,
16. Children with measles antibody levels less than 900 mIU/mL are                       Kroger A, Wolfe S, editors. Washington, D.C.: Public Health Foundation;
    susceptible to subclinical infection with measles virus but not to                   2015. 154-5.
    clinical infection. About 35% of vaccinated children 7 years of age have         30. Centers for Disease Control and Prevention. Epidemiology and
    a measles antibody level less than 900 mIU/mL. This level steadily                   prevention of vaccine-preventable diseases. 13th ed. Hamborsky J,
    declines through childhood, resulting in about 60% of children 15                    Kroger A, Wolfe S, editors. Washington, D.C.: Public Health Foundation;
    years of age with a measles antibody level less than 900 mIU/mL.                     2015. 120.
    Consequently, about half of schoolchildren are susceptible to infection          31. Centers for Disease Control and Prevention. Epidemiology and
    with measles virus.                                                                  prevention of vaccine-preventable diseases. 13th ed. Hamborsky J,
    • LeBaron CW, Beeler J, Sullivan BJ, Forghani B, Bi D, Beck C, Audet                 Kroger A, Wolfe S, editors. Washington, D.C.: Public Health Foundation;
       S, Gargiullo P. Persistence of measles antibodies after 2 doses of                2015. 177.
                                 © 2019 Physicians for Informed Consent, an independent 501(c)(3) nonprofit educational organization.
                                          All rights reserved. For more information, visit physiciansforinformedconsent.org.
                                                                                 3                                                       Exhibit C
